          Case 6:19-cv-00024-ADA Document 4 Filed 04/25/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


KEITH F. BELL, PH.D.,                            §
                                                 §
                           Plaintiff,            §
                                                 §
             -v-                                 §   Civil Action No. 6:19-cv-00024-ADA
                                                 §
PFLUGERVILLE ISD, JASON CECIL                    §
                                                 §
                           Defendants.
                                                 §


                        PLAINTIFF’S VOLUNTARY DISMISSAL

      Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, Plaintiff

hereby files this Notice of Voluntary Dismissal With Prejudice as to defendants

Pflugerville ISD and Jason Cecil (collectively referred to hereafter as “Defendants”).

Defendants have not answered this case or otherwise appeared, nor have they filed

motions for summary judgment. Accordingly, Defendants are dismissed from this case

with prejudice immediately and without need for an order of the Court. There are no

further defendants or claims, and this case should be closed.




                                             1
          Case 6:19-cv-00024-ADA Document 4 Filed 04/25/19 Page 2 of 2



Dated: April 25, 2019
                                        Respectfully submitted,

                                        s/Joshua Jones
                                        Joshua G. Jones
                                          State Bar No. 24065517
                                        CONNOR, KUDLAC, LEE, PLLC
                                        609 Castle Ridge Road, Ste. 450
                                        Austin, TX 78746
                                        Telephone: 512.552.6123
                                        josh@connorkudlaclee.com
.
                                        s/C. Ashley Callahan
                                        C. Ashley Callahan
                                          State Bar No. 24027545
                                        LAW OFFICES OF C. ASHLEY CALLAHAN, P.C.
                                        The Haehnel Building
                                        1101 East 11th Street
                                        Austin, TX 78702
                                        Telephone: 512.817.3977
                                        Telecopier: 512.287.3127
                                        acallahan@callahanlawoffices.com

                                        ATTORNEYS FOR PLAINTIFF




                                       2
